Third District Court of Appeal
                               State of Florida

                     Opinion filed September 14, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1055
                        Lower Tribunal No. 18-1479
                           ________________


                             J.D., a juvenile,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Dawn
Denaro, Judge.

      Carlos J. Martinez, Public Defender, and Maria E. Lauredo, Chief
Assistant Public Defender, and Jennifer Thornton and John Eddy Morrison,
Assistant Public Defenders, for appellant.

    Ashley Moody, Attorney General, and David Llanes, Assistant Attorney
General, for appellee.


Before LINDSEY, GORDO and LOBREE, JJ.

     PER CURIAM.
      The State charged Appellant, J.D., a juvenile, by petition for

delinquency with third-degree grand theft of a vehicle (Count 1), and burglary

of an unoccupied conveyance (Count 2). J.D. was adjudicated delinquent

as to Count 1, and Count 2 was nol-prossed by the State. As a result, the

trial court placed J.D. on probation.

      Prior to the adjudicatory hearing, J.D. filed an “Objection to Remote

Trial.” Because the trial court did not make case-specific findings as to why

proceeding with the adjudicatory hearing remotely was necessary, over

objection, J.D. was denied her right to due process. See, K.M. v. State, 47

Fla. L. Weekly D1557 (Fla. 3d DCA July 20, 2022) (reversing the trial court’s

overruling of juvenile’s objection to a remote hearing because trial court did

not make any case-specific findings of necessity for proceeding in this

manner); M.D. v. State, 47 Fla. L. Weekly D1409, D1410 (Fla. 3d DCA June

29, 2022) (“[D]ue process requires a case-specific finding of necessity before

a trial court may conduct a remote juvenile adjudicatory hearing over

objection . . . .”); J.T.B. v. State, 47 Fla. L. Weekly D1401, D1404 (Fla. 3d

DCA June 29, 2022) (“[T]he failure to render case-specific findings of

necessity justifying conducting the juvenile adjudicatory hearings remotely

resulted in a denial of due process.”). Accordingly, we reverse and remand

for a new adjudicatory proceeding.



                                        2
Reversed and remanded.




                         3